Name: Council Regulation (EEC) No 2058/86 of 30 June 1986 opening, allocating and providing for the administration of a Community tariff quota for cod, wet, salted and falling within subheading ex 03.02 A I b) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  tariff policy
 Date Published: nan

 1.7.86 Official Journal of the European Communities No L 176/5 COUNCIL REGULATION (EEC) No 2058/86 of 30 June 1986 opening, allocating and providing for the administration of a Community tariff quota for cod, wet, salted and falling within subheading ex 03.02 A I b) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas Community supplies of cod, wet, salted and falling within subheading ex 03.02 A I b) of the Common Customs Tariff currently depend on imports from third countries ; whereas , on the basis of import estimates for 1986 , there is no doubt that the Community's needs will exceed the quantities provided for in the Community tariff quotas opened until now for these products ; whereas it is in the Community's interest to suspend partially the Common Customs Tariff duty for the products in question , within an additional Community tariff quota of an appropriate volume ; whereas , in order to ensure an adequate supply to satisfy user industries, it is advisable to open this quota for the period until 31 December 1986 at a duty rate of 3 % and to fix the volume thereof provisionally at 40 000 tonnes ; HAS ADOPTED THIS REGULATION : Article 1 1 . From the date on which this Regulation enters into force until 31 December 1986 the Common Customs Tariff duty for cod, wet, salted and falling within sub ­ heading ex 03.02 Alb) shall be suspended at a level of 3 % within the limit of a Community tariff quota of 40 000 tonnes . 2 . Within the limits of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions in the 1985 Act of Accession . 3 . Imports of the product in question shall not benefit from the quota referred to in paragraph 1 unless the free-at-frontier price , which is determined by the Member States in accordance with Article 21 of Regu ­ lation (EEC) No 3796/81 ('), is at least equal to the reference price fixed , or to be fixed , by the Community for the product under consideration or the category of the products concerned . 4 . Should an importer give notification of imminent importation of the product in a Member State and request the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the reserve so permits . 5 . The shares drawn pursuant to paragraph 4 shall be valid until the end of the quota period . Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (4) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2 . Each Member State shall ensure that importers of the said goods have access to the quota for such time as the residual balance of the quota volume so permits . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . Whereas it is necessary, in particular, to ensure for all Community importers equal and uninterrupted access to the rate laid down for the quota to all imports of the product concerned into all Member States until the quota has been used up ; whereas , however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it should not be allocated among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need, under the conditions and according to a procedure to be determined ; whereas this method of management requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members , (') OJ No L 379, 31 . 12 . 1981 , p. 1 . No L 176/6 Official Journal of the European Communities 1.7.86 4 . The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regu ­ lation is complied with . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1986 . For the Council The President N. SMIT-KROES